I agree with the conclusion reached in the opinion of Mr. Justice Cothran, in this case, in so far as the opinion sustains the appeal of the plaintiff and in holding that the alleged mortgagee is not a necessary party to the action; but I do not agree with the conclusion reached as to the appeal of the defendant. In my opinion, under the showing made, the Circuit Judge, his Honor, Judge Townsend, was right in issuing the enjoining and restraining order against the defendant pending the hearing and determination of the action upon its merits. I, therefore, concur in part and dissent in part.